Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 remain in the instant application, all of which are ready for reconsideration.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, 15 are directed to one or more method and system for improving solid-state drive performance and lifespan based on data affinity. These claims contain allowable subject matter over the cited prior art because the cited prior art does not teach or fairly suggest the combination of all limitations as in the instant claims.  Applicant presents persuasive arguments in the remarks filed 1/18/22 on pages 10-11.
	The most relevant prior art found is understood to include: Xiangfeng (IO Pattern
based Optimization in SSD - Flash Memory Summit), Chambliss (US PGPUB # 20140365449),
Saeki (US PGPUB # 20200272566).
	A review of US-20190332527 to Ponnuru has been made and it appears that this reference does not teach that the affinity table is generated by a machine learning correlation algorithm and is further lacks the disclosure of “syncing the generated affinity table to a meta-data area of a solid-state drive based on determining differences between the generated affinity table and a stored affinity table in the solid-state drive:” 
Dependent claims are allowable based on dependency merits.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email for unofficial correspondence at marwan.ayash@uspto.gov.  The examiner can normally be reached 9a-730p M-R.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133



/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133